Citation Nr: 0839976	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-05 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected spondylosis with 
degenerative disk disease (DDD) of the lumbar spine, and 
herniated nucleus pulposus L4-L5.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected sensory neuropathy of right 
lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
September 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That decision granted service 
connection for the veteran's back disorder and sensory 
neuropathy of the right leg, and assigned 10 percent 
evaluations for both disabilities, effective from October 1, 
2005.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain additional VA treatment records 
and to take other actions as appropriate.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

It appears that there are additional treatment records not 
associated with the claims file.  In this regard, the Board 
notes that the veteran testified at his December 11, 2007 
hearing before the Board that he was scheduled for a medical 
appointment on December 18, 2007, and indicated that 
additional medical visits were to be scheduled in January 
2008.  The appellate record was held open for thirty days 
following the hearing; however, no additional medical records 
were received.  With the exception of a single physical 
therapy note from May 2007 that was submitted by the veteran 
at his hearing, the evidence of record does not include any 
treatment records dated after October 2006.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertaining to the veteran's claims.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Please associate with the claims file 
all additional VA medical records for the 
period October 2006 to the present.

2.  After completing these actions, the RO 
should conduct any other development as 
may be indicated by a response received as 
a consequence of the action taken in the 
preceding paragraph.  Further development 
may include affording the veteran a VA 
examination, if he submits additional 
information and evidence that shows his 
disabilities may have increased in 
severity since his last medical 
evaluation.

3.  When the above requested development 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  The SSOC 
should set forth all applicable laws and 
regulations pertaining to each issue.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




